Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 4-6, 8-10, 12-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tal (US 7,862,575).
Tal discloses:  (Fig. 13) A method comprising: inserting a catheter 60 into a hollow anatomical structure, the catheter comprising: a plurality of expandable arms 66 (wires—shape memory (nitinol) C4L16-18); wherein each of the plurality 
the catheter comprises a single catheter lumen 22 in fluid communication with the infusion lumen of each of the plurality of expandable arms (Fig. 13).  
manipulating the plurality of expandable arms; wherein the plurality of expandable arms are configured to mechanically disrupt (via rotation) the undesirable material.  C10L27-30, 42-45. 
the plurality of expandable arms 66 are configured to form a twist-shaped expandable infusion segment.  Fig. 13
adjusting the plurality of expandable arms to a second diameter, wherein the second diameter is different than the first diameter.  (this is the essence of a shape memory material for the infusion wire-66, C4L16-18)
 the fluid is configured to soften the undesirable material for removal from the hollow anatomical structure; the fluid is a thrombolytic.  (sclerosant, C1L17-20)
the fluid exits the port 34 in a direction substantially perpendicular from the longitudinal axis of the catheter.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tal in view of Kaplan et al. (US 5,571,086) (“Kaplan”).
Tal discloses the invention as substantially claimed but does not directly disclose the at least one infusion port is a skive-shaped port along an outer surface of one of the plurality of expandable arms.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the infusion ports 34 of Tal with skive-shaped ports 308 as taught by Kaplan as an obvious design consideration and also one that allows for a more streamlined design.  Also, as it is predictable that a user could apply any amount fluid through the catheter lumen (see Tal C3L21-35) it would be obvious according to claim 7 to deliver a second amount of fluid through the at least one infusion port.  

Claims 11, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tal in view of Evans et al. (US 2002/0010487) (“Evans”).
.

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tal in view of Evans further in view of Kaplan et al. (US 5,571,086) (“Kaplan”).
Tal in view of Evans discloses the invention as substantially claimed but does not directly disclose the at least one infusion port is a skive-shaped port along an outer surface of one of the plurality of expandable arms.  It would have been obvious to a person having ordinary skill in the art at the time the invention was 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783